7 F.3d 225
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.REYNOLDS MEMORIAL HOSPITAL, INCORPORATED, Plaintiff-Appellee,andWayne R. Mielke, Special Commissioner, Plaintiff,v.Ngaire Evelyn VINCENT;  Alfred J. Vincent, M.D.,Defendants-Appellants.
No. 93-1257.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 14, 1993.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CA-92-163-W)
N.D.W.Va.
DISMISSED.
Ngaire Evelyn Vincent, Alfred J. Vincent, Appellants Pro Se.
Terence Michael Gurley, Schrader, Byrd, Byrum & Companion, Wheeling, West Virginia, for Appellee.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Dr. Alfred J. and Ngaire Evelyn Vincent appeal from the district court's dismissal of their removal petition and imposition of sanctions against them pursuant to Fed.  R. Civ. P. 11.  We dismiss the appeal as untimely.


2
The final order from which the Vincents appeal was entered on January 28, 1993.  The Vincents filed their notice of appeal on March 5, 1993.  The Vincents filed a motion for extension of time to file the notice on March 29, 1993.  The district court granted the motion on April 7, 1993.  Because the notice of appeal was filed more than thirty days after the entry of judgment, the notice was untimely.  Fed. R. App.  P. 4. And the district court was without jurisdiction to grant the extension once sixty days had passed from the entry of the order.   Ali v. Lyles, 769 F.2d 204, 205 (4th Cir. 1985).  Thus, the untimeliness of the notice of appeal could not be cured.  This Court is without jurisdiction to hear this appeal due to the late notice of appeal.   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED